F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                                      PUBLISH
                                                                     MAY 28 1999
                  UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                                                          Clerk
                               TENTH CIRCUIT



 P & P INDUSTRIES, INC., an
 Oklahoma corporation,

             Plaintiff - Appellant,
       v.                                            No. 98-6358
 SUTTER CORPORATION, a
 California corporation,

             Defendant - Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                    (D.C. NO. CV-95-1273-T)


Gary L. Levine (Stephen G. Solomon with him on the briefs), Derryberry,
Quigley, Solomon & Naifeh, Oklahoma City, Oklahoma, for Appellant.

Edward J. McIntyre, Solomon, Ward, Seidenwurm & Smith, LLP, San Diego,
California, for Appellee.


Before ANDERSON , BARRETT , and HENRY , Circuit Judges.


ANDERSON , Circuit Judge.
      Appellant P & P Industries, Inc. (P & P) appeals from an order and

judgment of the district court confirming an arbitration award in favor of

Appellee Sutter Corporation (Sutter). This case presents three issues, two of

which concern the district court’s power to confirm the award, and one of which

concerns the merits of the district court’s confirmation of the award. First, we

must determine whether    any federal district court could have jurisdiction to

confirm the arbitration award in this case. Section 9 of the Federal Arbitration

Act (FAA), 9 U.S.C. § 9, authorizes confirmation only where the parties have

agreed that a “judgment of the court” would be entered upon any arbitration

award. Second, if we decide that the parties agreed to judicial confirmation of

their arbitration award, we must then determine whether the United States District

Court for the Western District of Oklahoma was a proper forum for confirmation

of the arbitration award in this case. Finally, if we decide that the district court

had jurisdiction and was the proper forum, we must decide whether the district

court properly confirmed the award. For the reasons discussed below, we hold as

follows: (1) the parties agreed to judicial confirmation of their arbitration award;

(2) the Western District of Oklahoma was a proper forum for confirmation; and

(3) the district court properly confirmed the award.




                                          -2-
                                 BACKGROUND

      Sutter is a California corporation specializing in the manufacture of post-

operative rehabilitation devices. Prior to March 1993, Paul Patredis was Sutter’s

sole sales representative in Oklahoma and Arkansas. In early 1993, Patredis and

James Patton formed P & P Industries, Inc., which, on March 1, 1993, signed an

exclusive Agency Agreement (“the Agreement”) with Sutter. The Agreement

granted P & P the right to exclusively represent Sutter products in parts of

Oklahoma and Arkansas (and, after December 1994, in parts of Texas) for a five-

year period, with an option to renew the Agreement for two additional five-year

periods. Soon after signing the Agreement, P & P hired several staff members.

      The Agreement contained an arbitration clause which stated that “[a]ny

controversy, claim, or breach arising out of or relating to this Agreement which

the parties are unable to resolve to their mutual satisfaction shall be resolved by

arbitration before the American Arbitration Association, in the office of the

Association nearest the principal place of business of [P & P].” I App. at 18.

      Sometime during the summer of 1995, Sutter became aware that P & P was

allegedly “engaged in a kickback scheme with a physician, engaged in

embezzlement, [and had] diverted Sutter payments to employees and [had]

misappropriated Sutter revenue.” Appellee’s Br. at 5. On August 10, 1995,

Sutter filed an arbitration demand with the American Arbitration Association


                                         -3-
(AAA) in Dallas, Texas, the AAA office nearest to P & P’s principal place of

business in Oklahoma. Sutter also unilaterally terminated the Agreement,

effective August 14. Between August 11 and August 14, Sutter allegedly

contacted all of P & P’s employees and urged them to resign from P & P and to

sign on with Sutter, and most of them did so.

       P & P was notified of Sutter’s actions on August 14. Three days later,

P & P filed a complaint in federal district court in the Western District of

Oklahoma, seeking compensation for Sutter’s unilateral breach of the Agreement,

as well as for various alleged tortious actions, such as tortious interference with

P & P’s contract rights. P & P also sought a declaratory judgment interpreting the

arbitration clause of the Agreement. Soon after P & P’s complaint was filed,

Sutter moved the court to stay the proceedings pending arbitration. In response,

P & P conceded that the breach of contract claims in its complaint were

arbitrable. However, P & P argued that the balance of its claims were not

arbitrable under the Agreement, and that in any case any arbitration award made

pursuant to the Agreement’s arbitration clause was not subject to confirmation by

a federal district court.

       On October 5, 1995, before the federal district court had ruled on Sutter’s

motion to stay, P & P notified the AAA that “[t]o avoid a default” it intended to

participate in the arbitration, but that it “[did] not intend to waive any of [its]


                                           -4-
judicial rights by participation,” and it “specifically object[ed] to ‘AAA’ Rule

47(c).” 1 I App. at 211. The next day, it filed a counterclaim with the AAA in

Dallas, which, after amendment, sought $16 million in damages.

      On November 6, 1995, the district court granted Sutter’s motion to stay

proceedings, ruling that all of P & P’s claims were arbitrable under the

Agreement. The district court did not discuss whether any eventual arbitration

award would be subject to confirmation by a federal district court. On November

8, 1995, P & P forwarded a copy of the district court’s order to the AAA, and

enclosed a cover letter in which it again professed to reserve its judicial rights,

and again objected to the application of AAA Rule 47(c).

      The dispute, in its entirety, was arbitrated in Dallas in January 1996. On

March 22, 1996, the arbitrator issued an award, finding in favor of Sutter and

ordering P & P to pay Sutter $112,562 in damages. Furthermore, the arbitrator

specifically found that Sutter had the right to terminate the Agreement as it did,

and that P & P’s tort-based claims were without merit.

      On April 4, 1996, Sutter notified the Oklahoma district court that the

arbitration had been completed. On that same day, P & P filed a motion asking



      1
        AAA Rule 47(c) states that “[p]arties to these rules shall be deemed to
have consented that judgment upon the arbitration award may be entered in any
federal or state court having jurisdiction thereof.” See Sutter Corp. v. P & P
Indus., Inc., 125 F.3d 914, 916 n.3 (5th Cir. 1997); Appellant’s Br. at 23.

                                         -5-
the Oklahoma district court to vacate the award on the ground that the arbitrator

had exceeded his authority.

      About a week later, Sutter filed a motion for confirmation of the award in

federal district court in the Northern District of Texas. Sutter filed this motion in

Texas because 9 U.S.C. §§ 9-10 can arguably be interpreted to require that

arbitration awards be confirmed and/or vacated    only in the district where the

award was handed down.

      In late April, Sutter responded to P & P’s motion to vacate the arbitration

award, filed in the Oklahoma district court, on its merits, but also pointed out to

the Oklahoma district court that there was some doubt about whether it had the

power to vacate the award. Sutter also moved for confirmation of the award, as it

had in the Texas federal court.

      In May, P & P appeared in federal court in Texas, and asked that court to

dismiss the case and transfer it back to Oklahoma, or, in the alternative, to stay

proceedings until the Oklahoma federal court had ruled on P & P’s Oklahoma

motion to vacate the award. In July, P & P filed a motion to vacate the arbitration

award, as it had in the Oklahoma federal court. Thus, both the Texas and

Oklahoma federal courts had virtually identical motions before them—one from

P & P to vacate the award, and one from Sutter to confirm it.




                                          -6-
      The Texas court ruled first on the motions. On August 14, 1996, it denied

P & P’s motions to dismiss, transfer, or stay the Texas proceedings, as well as

P & P’s motion to vacate the award, and granted Sutter’s motion to confirm the

award. The Texas district court ruled that 9 U.S.C. §§ 9-10 mandated that the

court in the district where the award was handed down was the      only federal

district court that could confirm or vacate an arbitration award. When the

Oklahoma district court heard of the Texas court’s disposal of the issues, it stayed

its proceedings on the similar motions until the Texas court’s rulings could be

appealed to the United States Court of Appeals for the Fifth Circuit.

      On October 27, 1997, the Fifth Circuit ruled that the Texas district court

had misinterpreted the FAA, and that the court in the district in which an

arbitration award was handed down was not the only federal district court that

could confirm or vacate that award.   Sutter Corp. v. P & P Indus., Inc.   , 125 F.3d

914, 919 (5th Cir. 1997). Applying the “first to file rule,” it remanded the case

back to the Texas district court with instructions to transfer the case to the

Oklahoma district court for a decision as to whether the Texas proceedings should

be consolidated with the Oklahoma proceedings.      Id. at 920.

      The very next day, P & P filed a motion in the Oklahoma district court,

requesting that it act on the motions it had stayed pending the Fifth Circuit

appeal. A few months later, on August 6, 1998, the Oklahoma district court


                                          -7-
issued an order granting Sutter’s motion to confirm the award. The district court

also denied P & P’s motion to vacate the award, reaffirming its earlier decision

that all of P & P’s claims, not just the breach of contract claims, were arbitrable,

and ruling that the arbitrator had therefore not exceeded his authority by ruling on

the tort-based claims. The district court held that it had jurisdiction to confirm

the award, because the parties’ arbitration clause contemplated judicial

confirmation of awards, and because the FAA allowed any federal district court,

not just the one in the district where the award was rendered, to confirm an

arbitration award. On September 2, 1998, the district court entered judgment in

favor of Sutter.

       P & P now appeals from this order and judgment of the district court.



                                     DISCUSSION

       At the outset, we note the “liberal federal policy favoring arbitration.”

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.           , 460 U.S. 1, 24 (1983). In

keeping with this liberal policy toward arbitration, courts are instructed to resolve

“any doubts concerning the scope of arbitrable issues . . . in favor of arbitration.”

Id. at 24-25. In addition, this liberal policy “covers more than simply the

substantive scope of the arbitration clause,” and “encompasses an expectation that

[arbitration] procedures will be binding.”         McKee v. Home Buyers Warranty


                                             -8-
Corp. II , 45 F.3d 981, 985 (5th Cir. 1995);      see also Rainwater v. National Home

Ins. Co. , 944 F.2d 190, 192 (4th Cir. 1991) (stating that “it is presumed that . . .

arbitration was intended to be the exclusive means of resolving disputes arising

under the contract” (citation omitted)).



I.     Jurisdictional Issues

       Our first task is to determine whether the district court had jurisdiction to

confirm the arbitration award. In arbitration confirmation cases, such as this one,

the jurisdictional inquiry is twofold. First, because the FAA “does not create any

independent federal-question jurisdiction,” “there must be diversity of citizenship

or some other independent basis for federal jurisdiction” before a federal court

can act under the FAA.      Moses H. Cone , 460 U.S. at 25 n.32;     see also Oklahoma

City Assocs. v. Wal-Mart Stores, Inc.       , 923 F.2d 791, 793 (10th Cir. 1991).

Second, § 9 of the FAA, which authorizes confirmation of arbitration awards

under certain circumstances, “creates its own level of subject matter jurisdiction

for confirmation under the FAA.”         Oklahoma City Assocs. , 923 F.2d at 793.

       In this case, the parties agree that the district court had jurisdiction over

this case, pursuant to 28 U.S.C. § 1332, because the parties are citizens of

different states, and the amount in controversy exceeds $75,000. We are satisfied

that the district court had diversity jurisdiction over this case.   See State Farm


                                               -9-
Mut. Auto. Ins. Co. v. Narvaez , 149 F.3d 1269, 1270-71 (10th Cir. 1998). The

second part of our jurisdictional inquiry, however, is more complex. We must

determine whether any federal district court was authorized by the FAA to

confirm the arbitration award in this case, and, if so, whether the United States

District Court for the Western District of Oklahoma was a proper forum for

confirmation, or whether the only proper forum for confirmation here, because the

award was handed down in Dallas, was the United States District Court for the

Northern District of Texas.



      A.     Did the Parties Contemplate Judicial Confirmation of
             Arbitration Awards?

      Section 9 of the FAA provides, in relevant part, as follows:

      If the parties in their agreement have agreed that a judgment of the
      court shall be entered upon the award made pursuant to the
      arbitration , . . . then at any time within one year after the award is
      made any party to the arbitration may apply to [a] court . . . for an
      order confirming the award, and thereupon the court must grant such
      an order unless the award is vacated, modified, or corrected as
      prescribed in sections 10 and 11 of this title.

9 U.S.C. § 9 (emphasis added). P & P argues that the parties did not agree, “in

their agreement,” that “a judgment of the court shall be entered upon” arbitration

awards made pursuant to their arbitration clause. We have previously held that a

district court has no power to confirm an arbitration award under § 9 of the FAA

unless the parties have agreed, explicitly or implicitly, that any eventual

                                        -10-
arbitration award shall be subject to judicial confirmation.       See Oklahoma City

Assocs. , 923 F.2d at 794-95.

       In addition to explicit language evidencing a consent to judgment, courts

have recognized two other methods by which parties can manifest consent to

judicial confirmation of arbitration awards. If the parties to an arbitration clause

agree that their arbitration shall be final and binding, some courts have held that

the parties have consented to judicial confirmation of awards, because judicial

involvement is the only way to make arbitration awards final and binding.          See

Booth v. Hume Pub. Co. , 902 F.2d 925, 930 (11th Cir. 1990);          Place St. Charles v.

J. A. Jones Constr. Co. , 823 F.2d 120, 124 (5th Cir. 1987);       Milwaukee

Typographical Union No. 23 v. Newspapers, Inc.        , 639 F.2d 386, 389-90 (7th Cir.

1981); I/S Stavborg v. National Metal Converters, Inc.         , 500 F.2d 424, 426-27 (2d

Cir. 1974). This “finality exception” has been criticized, however, because

“without more, it is equally plausible that a finality clause could be interpreted to

mean [that] the parties intended to have the award enforced in        state rather than

federal court.”   Oklahoma City Assocs. , 923 F.2d at 794; accord PVI, Inc. v.

Ratiopharm GmbH , 135 F.3d 1252, 1254 (8th Cir. 1998).

       Similarly, courts have also held that parties who agree that their arbitration

shall be governed by the rules of the AAA have implicitly consented to judicial

confirmation, because AAA Rule 47(c)        states that “[p]arties to these rules shall be


                                            -11-
deemed to have consented that judgment upon the arbitration award may be

entered in any federal or state court having jurisdiction thereof.”     See McKee , 45

F.3d at 983-84 & n.3; Rainwater , 944 F.2d at 192-94; Commonwealth Edison Co.

v. Gulf Oil Corp. , 541 F.2d 1263, 1272-73 (7th Cir. 1976).

       In the case before us, it is undisputed that the parties did not explicitly

consent, in the Agreement, to have federal court judgment entered upon their

arbitration award. Furthermore, the Agreement contains no clause stating that

arbitration shall be final and binding. Sutter argues, however, that the parties’

arbitration clause, which mandates that any disputes shall be arbitrated “before

the American Arbitration Association,” I App. at 18, indicates an agreement that

the parties be bound by the procedural rules of the AAA. We agree.

       Courts interpreting similar contractual clauses, in which the parties agree to

arbitrate before the AAA but do not specify which procedural rules are to apply to

the arbitration, have held that “[s]ince the drafter of the arbitration provision

contemplated arbitration by the AAA of all disputes arising out of the contract,

the relevant commercial arbitration rules promulgated by the AAA were

incorporated into the arbitration agreement.”      Schulze and Burch Biscuit Co. v.

Tree Top, Inc. , 642 F. Supp. 1155, 1157 (N.D. Ill. 1986),      aff’d , 831 F.2d 709 (7th

Cir. 1987); see also Mulcahy v. Whitehill , 48 F. Supp. 917, 919 (D. Mass. 1943)

(stating that “the defendant’s unqualified submission of disputes” to arbitration


                                            -12-
before the AAA “necessarily implied a submission to the Rules of Procedure of

the [AAA]” and that “[i]t follows . . . that the defendant, by consent, is bound . . .

by the [AAA’s] Rules of Procedure”). Indeed, Rule 1 of the AAA, to which

P & P did not object, states that “[t]he parties shall be deemed to have made these

rules a part of their arbitration agreement whenever they have provided for

arbitration by the American Arbitration Association.”        See Appellee’s Br. at 21.

       We find the logic of this Rule, and of the courts interpreting similar

contractual provisions, to be persuasive, especially in light of the liberal federal

policy favoring binding arbitration.   See McKee , 45 F.3d at 985. A party who

consents by contract to arbitration before the AAA also consents to be bound by

the procedural rules of the AAA, unless that party indicates otherwise in the

contract. By agreeing to arbitrate before the AAA, and by not specifying an

alternative set of arbitration rules in the agreement, P & P and Sutter impliedly

agreed that they would be bound, in the course of arbitration proceedings, by the

procedural rules of the AAA, including Rule 47(c).      2
                                                            Thus, P & P and Sutter

impliedly agreed “that judgment upon the arbitration award may be entered in any




       P & P’s post-dispute objections to Rule 47(c) are irrelevant. At the time it
       2

signed the Agreement, P & P agreed to arbitrate before the AAA. Absent some
objection in the Agreement, P & P’s contractual promise to arbitrate before the
AAA included implied consent to the AAA’s procedural rules. P & P cannot
unilaterally free itself from its contractual obligation by making post-dispute
objections to a specific AAA Rule.

                                          -13-
federal or state court having jurisdiction thereof.” Therefore, the jurisdictional

prerequisite of § 9 was satisfied here.



      B.     Did the Oklahoma District Court Have Power to Confirm or
             Vacate the Award?

      Having determined that the parties, in the Agreement, contemplated judicial

confirmation of arbitration awards, and that therefore § 9 authorizes a federal

district court to confirm the arbitration award, we must next determine whether

the specific district court in this case—the United States District Court for the

Western District of Oklahoma—was authorized by § 9 to confirm the award.         3



Section 9 states, again in relevant part, that if the parties have agreed to judicial

confirmation,

      and shall specify the court, then at any time within one year after the
      award is made any party to the arbitration may apply to the court so
      specified for an order confirming the award, and thereupon the court
      must grant such an order unless the award is vacated, modified, or


      3
        P & P argues that this issue is not before this court, because it did not raise
the issue in its appeal, and because Sutter has not filed any cross-appeal
challenging the judgment of the district court. See Appellant’s Reply Br. at 12.
Although Sutter did not file a cross-appeal, it did raise this issue in its brief, and,
in any event, “a federal court must, sua sponte, satisfy itself of its power to
adjudicate in every case and at every stage of the proceedings.” State Farm Mut.
Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270-71 (10th Cir. 1998). If the
“venue” provisions of 9 U.S.C. §§ 9-10 are mandatory, and authorize only the
federal district court in the district in which the award was made to confirm or
vacate arbitration awards, then the district court in this case had no power to
confirm the award.

                                          -14-
       corrected as prescribed in sections 10 and 11 of this title. If no court
       is specified in the agreement of the parties, then such application
       may be made to the United States court in and for the district within
       which such award was made .

9 U.S.C. § 9 (emphasis added).

       Federal appellate courts have reached different conclusions with regard to

the interpretation of this statute. Some circuits hold that § 9 (or § 10)     4
                                                                                  authorizes

only the district court in the district where the award was made to confirm (or

vacate) arbitration awards.     See Bill Harbert Constr. Co. v. Cortez Byrd Chips,

Inc. , 169 F.3d 693, 694-95 (11th Cir. 1999);         Sunshine Beauty Supplies, Inc. v.

United States Dist. Ct. for the Cent. Dist. of Cal.      , 872 F.2d 310, 311-12 (9th Cir.

1989); Island Creek Coal Sales Co. v. City of Gainesville, Fla.         , 729 F.2d 1046,

1049-50 (6th Cir. 1984). Other circuit courts, including the Fifth Circuit in the

Texas appeal in this case, have reached the opposite conclusion, and have held



       4
        Every federal circuit court to address the issue, whether or not it holds that
the FAA authorizes more than one federal court to confirm or vacate arbitration
awards, has held that § 9 and § 10 should be interpreted uniformly in this regard.
Section 10 employs slightly different wording than § 9, and could conceivably be
interpreted differently from § 9. Section 10 states that “the United States court in
and for the district wherein the award was made may make an order vacating the
award upon the application of any party to the arbitration.” However, because
“the proceeding in which a party would seek to have its award confirmed under
§ 9 is the same proceeding in which that party’s opponent would seek to have the
award vacated” under § 10, Hubbard v. Prudential Sec. Inc. (In re VMS Sec.
Litig.), 21 F.3d 139, 142 (7th Cir. 1994), courts have treated § 9 and § 10
identically for “venue” purposes, and have held that a particular district court
either has power to both vacate or confirm an award, or has power to do neither.

                                             -15-
that any federal district court otherwise having jurisdiction over the action is

authorized to confirm or vacate an arbitration award.         See Apex Plumbing Supply,

Inc. v. U.S. Supply Co. , 142 F.3d 188, 190-92 (4th Cir.),      cert. denied , 119 S. Ct.

178 (1998); Sutter , 125 F.3d at 918-20; Hubbard v. Prudential Sec. Inc. (In re

VMS Sec. Litig.) , 21 F.3d 139, 142-45 (7th Cir. 1994);        Smiga v. Dean Witter

Reynolds, Inc. , 766 F.2d 698, 706-07 (2d Cir. 1985).     5



       The reasoning of the majority of the circuits, which hold that authority

under the FAA to confirm or vacate arbitration awards is not limited to the

district court in the district where the award was made, is persuasive. As several

of those cases point out, the opposite conclusion leads to “absurd results.”         In re

VMI Sec. Litig. , 21 F.3d at 144; see also Sutter , 125 F.3d at 919. For instance, if

§ 9 gave only the district court in the district where the arbitration award was

made power to confirm the award, § 3 of the FAA would be rendered

meaningless.   See In re VMI Sec. Litig. , 21 F.3d at 144. Section 3 instructs “any



       5
        We have never reached this precise issue. Oklahoma City Assocs. dealt
only with whether the parties consented to judicial confirmation of their
arbitration award, and, accordingly, whether any federal district court had
jurisdiction under § 9 to confirm the award. 923 F.2d at 793-95. At least one
district court within this circuit, however, has reached the “venue” issue, and
sided with the majority of the circuits, holding that authority under the FAA to
confirm or vacate arbitration awards is not limited to the district court in the
district where the award was made. Denver & Rio Grande West. R.R. Co. v.
Union Pacific R.R. Co., 868 F. Supp. 1244, 1247-50 (D. Kan. 1994), aff’d, 119
F.3d 847 (10th Cir. 1997).

                                            -16-
of the courts of the United States” to “stay the trial of the action” pending

arbitration if that court is “satisfied   that the issue involved in such suit or

proceeding is referable to arbitration” under the parties’ agreement. 9 U.S.C. § 3.

However, if that court had no power to confirm (or vacate) the award under § 9

(or § 10), it should dismiss the action rather than stay proceedings, because that

court has no power to take any further action in the case.      See Sutter , 125 F.3d at

919; In re VMI Sec. Litig. , 21 F.3d at 144. In addition to eviscerating a provision

of Title 9, the minority interpretation would also lead to wasteful allocation of

judicial resources, because district courts which otherwise have jurisdiction over

arbitration cases would often be required to dismiss them, which would compel

litigants to “sue in another forum to enforce [the] award under § 9.”       In re VMI

Sec. Litig. , 21 F.3d at 145; see also Smiga , 766 F.2d at 706.

       Furthermore, “ordinary canons of statutory construction suggest that

Congress would have used stronger language than ‘such application          may be made’

or ‘ may apply’ if the intention was to restrict the power of a federal court in

Arbitration Act cases.”      Smiga , 766 F.2d at 706 (citation omitted) (emphasis

added). Indeed, as the Seventh Circuit has indicated, when Congress intends for

one specific district court to be the exclusive forum for a certain matter, it uses

unambiguous language to express its intention.        See In re VMI Sec. Litig. , 21

F.3d at 144 & n.3 (referencing the Miller Act, 40 U.S.C. § 270b(b), which states


                                             -17-
that “[e]very suit instituted under this section shall be brought . . . in the United

States District Court for any district in which the contract was to be performed

and executed and not elsewhere,” and the Clean Air Act, 42 U.S.C. § 7604(c)(1),

which states that “[a]ny action . . . may be brought only in the judicial district in

which such sources are located”);     see also Apex Plumbing Supply, Inc. , 142 F.3d

at 192.

       On the other hand, none of the minority opinions contain any detailed

analysis of the issue; each of the minority opinions rests its conclusion solely on

citations to ostensibly applicable precedent. For instance, the Eleventh Circuit

stated simply that it was bound by a pre-split Fifth Circuit case—       Naples v.

Prepakt Concrete Co. , 490 F.2d 182, 184 (5th Cir. 1974)—which the modern Fifth

Circuit, in Sutter , found inapplicable.   See Bill Harbert Constr. Co. , 169 F.3d at

694-95; Sutter , 125 F.3d at 918-19. The Ninth Circuit in      Sunshine Beauty

Supplies, Inc. and Central Valley Typographical Union, No. 46 v. McClatchy

Newspapers , 762 F.2d 741, 744 (9th Cir. 1985), considered itself bound by circuit

precedent, but that circuit precedent—     United States ex rel. Chicago Bridge & Iron

Co. v. ETS-Hokin Corp. , 397 F.2d 935 (9th Cir. 1968)—contains no analysis of

the issue, and merely states its conclusion.      See ETS-Hokin Corp. , 397 F.2d at

938-39. Finally, the Sixth Circuit relies solely on     Prepakt Concrete Co. , ETS-

Hokin Corp. , and Commonwealth Edison Co. v. Gulf Oil Co.            , 541 F.2d 1263,


                                               -18-
1272 n.16 (7th Cir. 1976), a case the Seventh Circuit ignored as “dicta” on this

point in In re VMS Sec. Litig. , 21 F.3d at 143. In short, we do not consider the

reasoning of the minority cases to be compelling.

       Accordingly, we join the majority of our sister circuits, and hold that

authority under the FAA to confirm or vacate arbitration awards is not limited to

the district court in the district where the award was made.   6
                                                                   Therefore, the United

States District Court for the Western District of Oklahoma was authorized by § 9

to confirm the arbitration award, even though the award was handed down in

Dallas, Texas.



II.    Substantive Issues

       Having determined that the district court in this case had jurisdiction to

hear the case, and was authorized by the FAA to confirm the award, we next

consider whether the district court properly granted Sutter’s motion to confirm the

arbitration award, and denied P & P’s motion to vacate it.




       6
        Of course, merely because a court has the power to confirm an award does
not always mean that it should do so. Often, as noted in Sutter, concerns such as
the “first to file rule” will play a role in deciding which court, of the many that
have power to confirm the award, should in fact do so. See Sutter, 125 F.3d at
920. Other reasons for transfer, including transfer pursuant to 28 U.S.C. § 1404
or common law doctrines such as forum non conveniens, may also apply.

                                            -19-
       Section 9 states that a federal district court having jurisdiction over the

matter “must grant” a motion to confirm an arbitration award, “unless the award

is vacated, modified, or corrected as prescribed in sections 10 and 11 of this

title.” 9 U.S.C. § 9. We have stated that “[a] court may only vacate an arbitration

award for reasons enumerated in . . . § 10, or for a handful of judicially created

public policy reasons.”   Denver & Rio Grande West. R.R. Co. v. Union Pac. R.R.

Co. , 119 F.3d 847, 849 (10th Cir. 1997). Section 10 allows vacation of an

arbitration award only where (1) the award was procured by corruption, fraud or

undue means; (2) there was evident partiality or corruption on the part of the

arbitrators; (3) the arbitrators were guilty of misconduct; or (4) the arbitrators

exceeded or imperfectly executed their powers.       See 9 U.S.C. § 10(a). In addition

to these statutory grounds for vacation, courts have on occasion vacated

arbitration awards which violate public policy, were based on a manifest disregard

of the law, or were arrived at without a fundamentally fair hearing.    See Denver &

Rio Grande , 119 F.3d at 849 (citing cases).

       P & P argues that the fourth statutory ground for vacation applies to this

case, asserting that the arbitrator exceeded his powers by ruling on its tort-based

claims, which it contends are beyond the scope of the parties’ arbitration clause.

The district court ruled that all issues presented in this case, including the tort-

based issues raised by P & P, were within the scope of the parties’ arbitration


                                           -20-
clause, and therefore arbitrable. Our “review of . . . a district court decision

confirming an arbitration award on the ground that the parties agreed to submit

their dispute to arbitration should proceed like review of any other district court

decision finding an agreement between parties,” and we should “accept[] findings

of fact that are not ‘clearly erroneous’ but decid[e] questions of law     de novo .”

First Options of Chicago, Inc. v. Kaplan     , 514 U.S. 938, 947-48 (1995).

       The parties’ arbitration clause provides that “[a]ny controversy, claim, or

breach arising out of or relating to   this Agreement” shall be arbitrable. I App. at

18 (emphasis added). The Supreme Court has noted that such an arbitration

clause, not limited to questions of contractual interpretation, is a “broad” one.

Prima Paint Corp. v. Flood & Conklin Mfg. Co.        , 388 U.S. 395, 398 (1967). We

must keep in mind that the strong presumption in favor of arbitrability,      see Moses

H. Cone , 460 U.S. at 24-25, “applies with even greater force” when such a broad

arbitration clause is at issue.   Shearson Lehman Hutton, Inc. v. Wagoner      , 944

F.2d 114, 121 (2d Cir. 1991).

       P & P argues that the district court erred in ruling that P & P’s tort-based

claims “arise out of” or are “related to” the Agreement, and are therefore

arbitrable. P & P asserts that “claims relating to third-party contracts,” such as

P & P’s claims that Sutter tortiously interfered with P & P’s contracts with its

employees, can never fall within the scope of an “arising out of or relating to”


                                            -21-
arbitration clause. Appellant’s Br. at 30-31. To support this contention, P & P

cites Genesco, Inc. v. T. Kakiuchi & Co.       , 815 F.2d 840 (2d Cir. 1987). In that

case, the court, construing a similarly-worded arbitration clause, held that RICO

claims, Robinson-Patman Act claims, common law fraud claims, unfair

competition claims, and unjust enrichment claims were all arbitrable.              Id. at 847-

56. However, the court held that a claim of tortious interference with contractual

relations was not arbitrable.    Id. at 856. The court explained that “[i]n

determining whether a particular claim falls within the scope of the parties’

arbitration agreement, we focus on the factual allegations in the complaint rather

than the legal causes of action asserted. If the allegations underlying the claims

‘touch matters’ covered by the parties’ [contract], then those claims must be

arbitrated, whatever the legal labels attached to them.”            Id. at 846 (citation

omitted). Applying this test, the court held that the tortious interference claim

was unrelated, on the facts of that case, to the agreement between the parties, and

therefore did not “relate to” the agreement.          Id. at 856.

       In other cases, however, courts have held that a claim of tortious

interference with contract is “related to” or “arises out of” a contract.          See , e.g. ,

American Recovery Corp. v. Computerized Thermal Imaging, Inc.                  , 96 F.3d 88, 94

(4th Cir. 1996). There is no per se rule, such as that suggested by P & P here,

that claims relating to third-party contracts can never be “related to” two other


                                               -22-
parties’ contractual agreement. Rather, all claims with “a significant relationship

to the [Agreement,] regardless of the label attached” to them, arise out of and are

related to the Agreement.      See id. at 93; Gregory v. Electro-Mechanical Corp.     , 83

F.3d 382, 384 (11th Cir. 1996) (stating that “[w]hether a claim falls within the

scope of an arbitration agreement turns on the factual allegations in the complaint

rather than the legal causes of action asserted”);     Sweet Dreams Unlimited, Inc. v.

Dial-a-Mattress Int’l, Ltd. , 1 F.3d 639, 643 (7th Cir. 1993) (stating that “a party

may not avoid a contractual arbitration clause merely by casting its complaint in

tort”).

          We agree with the district court, and with Sutter, that the tort-based claims

alleged by P & P arise out of, or relate to, the Agreement itself. As the district

court succinctly stated,

          [P & P’s] allegations of improper conduct by [Sutter] are limited to
          actions taken in connection with [Sutter’s] decision to terminate the
          [A]greement. The purported interference with [P & P’s] contracts
          with its employees as well as its relationship with third parties is
          based solely on the actions of [Sutter] at the time it terminated the . .
          . Agreement. . . . These contentions each relate to the primary claim
          that [Sutter] breached the agreement by terminating it. It is the
          manner in which that termination occurred that forms the basis for
          the[] additional causes of action. Therefore, these causes of action
          are related to the claim which is expressly subject to arbitration.

I App. at 160. P & P’s tort-based claims were related to the Agreement and were

therefore arbitrable, and, accordingly, the arbitrator did not exceed his powers by

ruling on them. Because there is no ground on which the district court should

                                             -23-
properly have vacated or modified the arbitration award, the district court

correctly confirmed it pursuant to § 9.



                                  CONCLUSION

      For the reasons discussed above, the judgment of the district court is

AFFIRMED.




                                          -24-